EMPLOYMENT AGREEMENT


The parties to this Agreement dated as of September 28, 2011 are Q Lotus
Holdings, Inc, a Nevada corporation (the "Company")
and Daniel Kurzweil  (the "Employee").


The Company wishes to employ the Employee, and the Employee wishes to accept
employment with the Company on the terms and subject to the conditions set forth
in this Agreement.   It is therefore agreed as follows:
 
1. Employment. The Company shall employ and the Employee, and serve the Company,
as its Chief Operating Officer with such duties and responsibilities as may be
assigned to the Employee by the Board of Directors of the Company as normally
associated with a position of that nature. The Employee shall devote his best
efforts and such business time as necessary to the performance of his duties
under this Agreement and shall perform them faithfully, diligently, and
competently and in a manner consistent with the policies of the Company as
determined from time to time by the Board of Directors of the Company.
 
2. Term of Employment. The Employee's employment by the Company under this
agreement shall commence on the date of this Agreement and, subject to earlier
termination pursuant hereto, shall terminate on a date one year thereafter. This
Agreement may also be extended as needed by a written amendment pursuant to
section 7.
 
3. Compensation. As compensation for all services rendered  by the Employee to
the Company under this Agreement, the Company shall pay to the Employee the
compensation set forth as follows:
 
Salary: Twelve Thousand ($12,000) per month paid on the regular payroll dates
for the Company
 
4. Fringe Benefits; Expenses
 
A. The Employee shall be entitled to receive all health benefits, if any,
provided by the Company to its employees generally and shall also be entitled to
participate in all benefit plans, if any, provided by the Company to its
employees generally.
 
B. The Company shall reimburse the Employee for all reasonable and necessary
expenses incurred by him in connection with the performance of his services for
the Company in accordance with the Company's policies, upon submission of
appropriate expense reports and documentation in accordance with the Company's
policies and procedures.
 
5. Disability or Death
 
A.    If, as the result of any physical or mental disability, the Employee shall
have failed or is unable to perform his duties for a period of  (45 consecutive
days, the Company may, by notice to the Employee subsequent thereto, terminate
his employment under this Agreement as of the date of the notice without any
further payment or the furnishing of any benefit by the Company under this
Agreement (other than accrued and unpaid salary and expenses and benefits which
have accrued pursuant to any plan or by law).
 
B. The term of the Employee's employment under this Agreement shall terminate
upon his death without any further payment or the furnishing of any benefit by
the Company under this Agreement (other than accrued and unpaid salary, and
expenses and benefits which have accrued pursuant to any plan or by law).


6. Termination. The Company shall have the right to terminate this Agreement and
the Employee’s employment with the Company for cause.  For purposes of this
Agreement, the term “cause” shall mean:


A.  Any breach of the Employee's obligations under this Agreement;
 
 
 

--------------------------------------------------------------------------------

 

B. Fraud, theft, or gross malfeasance on the part of the Employee, including,
without limitation, conduct of a felonious or criminal nature, conduct involving
moral turpitude, embezzlement, or misappropriation of assets;


C. The habitual use of drugs or intoxicants to an extent that it impairs the
Employee's ability to properly perform his/her duties;


D. Violation by the Employee of his/her obligations to the Company, including,
without limitation, conduct which is inconsistent with the Employee's position
and which results or is reasonably likely to result (in the opinion of Company
Chairman or CEO in an adverse effect (financial or otherwise) on the business or
reputation of the Company or any of its subsidiaries, divisions, or affiliates;
 
E: The Employee's fail.ure, or neglect to perform his/her duties contemplated
herein within a reasonable period under the circumstances after written notice
from Company Chairman or CEO, describing the alleged breach and offering the
Employee a reasonable opportunity to cure same;
 
F: Repeated violation by the employee of any of the written work rules or
written policies of the Company after written notice of violation from the Board
of Director, Company Chairman or CEO;
 
G. Breach of standards adopted by the Company governing professional
independence or conflicts of interest.
 
If the employment of the Employee is terminated for cause, the Company shall not
be obligated to make any further payment to the Employee (other than accrued and
unpaid salary and expenses to the date of termination), or continue to provide
any benefit (other than benefits which have accrued pursuant to any plan or by
law) to the Employee under this Agreement.
 
7. Miscellaneous
 
A. This Agreement shall be governed by and construed in accordance with the laws
of the State of Illinois, applicable to agreements made and performed in
Illinois, and shall be construed without regard to any presumption or other rule
requiring construction against the party causing the Agreement to be drafted.
 
B. This agreement contains a complete statement of all the arrangements between
the Company and the Employee with respect to its subject matter, supersedes all
previous agreements, written or oral, among them relating to its subject matter,
and cannot be modified, amended, or terminated orally. Amendments may be made to
this Agreement at any time mutually agreed upon in writing.
 
C. Any amendment, notice, or other communication under this Agreement shall be
in writing and shall be considered given when received and shall be delivered
personally or mailed by Certified Mail, Return Receipt Requested, to the Company
at the office of its  registered agent, and to the Employee at his/her address
then on the books and records of the Company.
 
D. The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver must be in writing.
 
E. Each of the parties irrevocably submits to the exclusive jurisdiction of any
court of the State of Illinois sitting in  Cook County or the Federal District
Court of Northeastern Illinois over any action, suit, or proceeding relating to
or arising out of this Agreement and the transactions contemplated hereby. EACH
OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY SUCH ACTION, SUIT, OR PROCEEDING. Each party hereby irrevocably
waives any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conviens which such party may now
or hereafter have to the bringing of any such action, suit, or proceeding in any
such court and irrevocably agrees that process in any such action, suit, or
proceeding may be served upon that party personally or by Certified or
Registered Mail, Return Receipt Requested.
 
 
 

--------------------------------------------------------------------------------

 


F. The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of the remaining terms or
provisions of this Agreement which shall remain in full force and effect and any
such invalid or unenforceable term or provision shall be given full effect as
far as possible. If any term or provision of this Agreement is invalid or
unenforceable in one jurisdiction, it shall not affect the validity or
enforceability of that term or provision in any other jurisdiction.  It is
further agreed that this Agreement may be executed in counterparts, each of
which when considered together shall constitute the original contract.
 
G. This Agreement is not assignable by either party except that it shall inure to the benefit of and be binding upon any successor to
the Company by merger or consolidation or the acquisition of all or
substantially all of the Company’s   assets, provided such successor assumes all
of the obligations of the Company, and shall inure to the benefit of the heirs
and legal representatives of the Employee.
 
 

 Employee: /S/ Daniel Kurzweil                
Date: 9/28/11
      Accepted by: /S/ GARY ROSENBERG  Title:  CEO Date:  9/28/11

 
 
 
 

--------------------------------------------------------------------------------

 